Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 30,
2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00340-CV

                    KENDERRICK MERRITT, Appellant
                                        V.

   THE METHODIST HOSPITAL; THE METHODIST HOSPITAL –
HOUSTON; THE METHODIST HOSPITAL SYSTEM; THE METHODIST
 HEALTH CARE SYSTEM, INC.; HOUSTON METHODIST; HOUSTON
METHODIST HOSPITAL; HOUSTON METHODIST – TEXAS MEDICAL
  CENTER; MICHAEL T. MANN, M.D.; AND PATRICIO DE HOYOS
                ZAMBRANO, M.D., Appellees

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-42856

                         MEMORANDUM OPINION

      This is an attempted interlocutory appeal from an order granting Michael T.
Mann, M.D.’s motion to dismiss with prejudice for failure to serve an expert report
pursuant to Texas Civil Practice and Remedies Code section 74.351(b)(2). The order
was signed December 29, 2018. Appellant’s notice of appeal was filed April 12,
2019.

        Section 51.014 (a)(9) of the Texas Civil Practice and Remedies Code permits
an interlocutory appeal from an order that “denies all or part of the relief sought by
a motion under Section 74.351(b). . . of the Civil Practice and Remedies Code. In an
accelerated appeal, the notice of appeal must be filed within 20 days after the
judgment or order is signed. Tex. R. App. P. 26.1(b). In an accelerated appeal the
deadline for filing a notice of appeal is strictly set at twenty days after the judgment
is signed, with no exceptions, and filing a Rule 26.1(a) motion for new trial, motion
to modify the judgment, motion to reinstate, or request for findings of fact and
conclusions of law will not extend that deadline. In re K.A.F., 160 S.W.3d 923, 927
(Tex. 2005).

        Appellant’s notice of appeal was not filed timely and was not filed within the
fifteen-day grace period allowed by Texas Rule of Appellate Procedure 26.3.

        On May 1, 2019, appellee Michael T. Mann filed a motion to dismiss this
appeal for want of jurisdiction. Appellant filed no response. Appellee Michael T.
Mann’s motion is granted, and the appeal is ordered dismissed for lack of
jurisdiction.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                           2